Case 2:20-cv-03080-AS Document 20 Filed 02/02/21 Page 1 of 1 Page ID #:1293



     Monica Perales
 1   Attorney at Law: 297739
     Law Offices of Lawrence D. Rohlfing                        JS-6
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 4   E-mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     Loretta Martin
 6
 7
                         UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
 9
10
11   LORETTA MARTIN,                        ) Case No.: 2:20-cv-03080-AS
                                            )
12                                          ) /PROPOSED/ ORDER OF
                  Plaintiff,                ) DISMISSAL
13                                          )
           vs.                              )
14                                          )
     ANDREW SAUL,                           )
15                                          )
     Commissioner of Social Security,       )
16                                          )
                  Defendant.                )
17                                          )
                                            )
18
19
           The above captioned matter is dismissed with prejudice, each party to bear
20
     its own fees, costs, and expenses.
21
           IT IS SO ORDERED.
22
     DATE: February 2, 2021
23                                         / s / Sagar
                               ___________________________________
                               THE HONORABLE ALKA SAGAR
24                             UNITED STATES MAGISTRATE JUDGE
25
26
27
                                            -1-
28
